Me. Justice Wolf
delivered the opinion of the court.
The defendant, accompanied by a woman, accidentally «shot her while both of them were in the house of another woman. A policeman found the defendant under these conditions with a pistol in his hand. The court found the said defendant guilty of carrying a prohibited weapon. At the trial he made a motion for nonsuit, presented no evidence and on appeal insists that there was no proof of a guilty intent. He maintains that the case is to be distinguished from People v. Santiago, 34 P.R.R. 766, inasmuch as in that case the defendant bore the arm with the intention of having it about his person.- Defendant relies in part on the case of People v. Borges, 23 P.R.R. 486.
That was a case where after shooting a man in self-defense on his own farm the defendant at the edge thereof delivered the weapon with which he shot to the summoned police. A man may bear arms on his own farm and the theory of the Borges Case is that there can be no intention to bear arms under such or similar circumstances.
 In the present case the defendant was shown to be carrying a pistol. From this evidence the intent of having the weapon for purposes of offense and defense is the prima facie deduction to be made. A pistol has ordinarily no other use. It lay with the appellant to show as a matter of defense *307that its use was permitted by one of tbe exceptions to the law. The -appellant is mistaken in supposing that the use of a weapon in a house not his own constitutes an excuse for him.
The judgment appealed from must be affirmed.